VAN ORSDEL, Associate Justice
(dissenting). I dissent from the opinion and judgment of the court. There was nothing to show that the $5 bill found on defendant, two days after he was charged with passing the altered $1 bill (not the same day, as stated in the opinion of the court), was mutilated by him, or that the corner torn from the bill could have been used to raise or alter another bill, in a manner similar to that employed in altering the $1 bill. Nor was the condition of the bill shown, whether it was an old, worn bill, that might have become mutilated by wear, or a comparatively new one, from which the *566comer had been freshly torn. The torn corner was not found in the possession of defendant, nor was there any other bill found to which it had been attached. These were facts which it was incumbent upon the government to prove, in order to give this piece of evidence even the semblance of competency. They should not be left to the inference or speculation of the jury.
This case has no analogy to cases where evidence of one offense may be introduced in the trial of a defendant for a different offense, where the offenses are so connected that the one tends to establish the constituent elements of the crime of which the defendant is accused. The possession of the mutilated $5 bill by defendant was not a crime. It was a mere circumstance that might occur to any one having money in his possession. Until there is some further evidence to establish criminal intent, on the part of the defendant, to use the torn section from the $5 bill for the raising or altering of another bill, in a manner similar to the offense charged, there could be no such connection as to render the mutilated bill competent evidence in this case. Nor was it admissible as tending to establish guilty knowledge on the part of the defendant. As this court held in Gassenheimer v. United States, 26 App. D. C. 432, 443:
“Proof of guilty knowledge at tlie time of the receipt of the property of which one is accused cannot be supplied or aided by proof of the receipt or possession of other like property not shown to have been embezzled also. Gassenheimer v. State, 52 Ala. 313, 318; State v. Saunders, 68 Iowa, 370, 27 N. W. 455; State v. Prins, 113 Iowa, 72, 75, 84 N. W. 980; Harwell v. State, 22 Tex. App. 251, 253, 2 S. W. 606.”
Cases where a defendant is charged with forgery and similar forged instruments are found in his possession, or the charge is passing counterfeit money and similar counterfeit money is found in defendant’s possession, or cases where a defendant is charged with the commission of a crime, and evidence is offered showing that under similar circumstances he has committed a similar offense, have no analogy to this case. Since the possession of the mutilated $5 bill was not a crime, implied no criminal knowledge or intent on the part of the defendant, but constituted a mere circumstance which, as suggested, might occur with any person having money in his possession, it was clearly inadmissible.
While I concur with the Chief Justice that the mutilated $5 bill was not admissible as evidence in this case, I cannot agree that- it was merely error without prejudice. In Gassenheimer v. State, 52 Ala. 318, where the appellants were indicted and convicted of receiving a sack of cotton, knowing it to have been stolen, evidence was introduced to the effect that other sacks of cotton had been taken to the defendant’s place during the nighttime. The court, holding this evidence inadmissible and highly prejudicial, said:
“The evidence doubtless alarmed the suspicions of the jury, and inclined them the more readily to believe in the guilt of the defendants, and the less inclined to listen to whatever was offered or said in their defence; but no legitimate inference of knowledge that this particular cotton had been stolen could be based on it. It was not shown the cotton carried there on other, nights had been stolen; and must the jury - leap to the con*567elusion it had been, and, having made the leap, take the further, that, because that had been stolen, the defendants must have known this cotton also was stolen? Rumors and suspicions may be born, of such facts, and depend on such inferences; but not the verdict of a jury, which is to stamp dishonor and guilt on the citizen. This must rest on a more substantial basis. The law of the land has a higher logic and humanity than to found its judgments on such facts, and the vague inferences which unreasoning suspicion would draw from them.”
It seems to me impossible, in the light of every rule and principle of law and justice, to hold that defendant was not prejudiced by the admission in evidence of the mutilated bill.
“The rule that an error committed upon a trial may be overlooked when the party complaining was not prejudiced thereby is only applicable in cases where the error could by no possibility have produced injury.” People v. Altman, 147 N. Y. 473, 42 N. E. 180.
It seems to me incredible that the inspection of this incompetent piece of evidence by the jury, and the stress undoubtedly laid upon it in argument by counsel for the government, “could by no possibility have produced injury.”
For these reasons, I am impelled to hold that the judgment should be reversed, and a new trial granted.